                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 Progressive Northern Insurance Company,  )
                                          )
                             Plaintiff,   )
                                          )                       C.A. 3:20-cv-210
 v.                                       )
                                          )                   COMPLAINT FOR
 Palmetto Building Transport, LLC; Bianca )                 DECLARATORY RELIEF
 Leigh Goodwin; Ryan Lee Dirks; Dirks )
 Farms, Inc., d/b/a Roadrunner Building )
 Transport,                               )
                                          )
                             Defendants.  )
                                          )
                                          )

       Plaintiff, Progressive Northern Insurance Company, by and through its undersigned

attorneys, complaining of the Defendants herein, seeks a declaratory judgment from this

Honorable Court as set forth below.

                               PARTIES AND JURISDICTION

       1.      Progressive Northern Insurance Company (“Progressive”) is a corporation

organized under the laws of the State of Indiana with its principal place of business in Ohio.

       2.      Palmetto Building Transport, LLC. (“Palmetto”) is a limited liability company

organized under the laws of the State of South Carolina with its principal place of business in the

State of South Carolina and may be served with process via its registered agent, Ryan Dirks, 148

Rambeau Lane, Wallace, SC 29596.

       3.      Palmetto’s sole member is Ryan Lee Dirks, who is a citizen and resident of South

Carolina.

       4.      Bianca Leigh Goodwin (“Goodwin”) is a citizen and resident of Anson County,

North Carolina.

{00493165-2}                                     1

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 1 of 7
       5.      Dirks Farms, Inc. (“Dirks Farms”) is a corporation organized under the laws of the

State of Arizona with its principal place of business in the State of Arizona and may be served

with process via its Registered Agent Janet Dirks, 17520 W. Dale Lane, Surprise, AZ 85387.

       6.      Dirks Farms does business under the name “Roadrunner Building Transport.”

       7.      This is an action for declaratory judgment pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201 and Federal Rules of Civil Procedure, Rule 57, for the purposes

of determining a question of actual controversy between the parties as hereinafter more fully

appears.

       8.      Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332, because the

Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

       9.      Venue is proper in this District pursuant to §1391(b)(2), because this district is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                  FACTUAL BACKGROUND

       10.     On or about November 3, 2016, in Anson County, North Carolina, Ryan Lee Dirks

was operating a forklift (the “Forklift”) transporting a small building or shed on N.C. Route 1730,

when Goodwin collided with the shed and the Forklift (“the Accident”).

       11.     Upon information and belief, the Forklift was owned by Dirks Farms and leased to

Palmetto at the time of the Accident.

       12.     The Forklift was not attached to or carried or towed by any automobile at the time

of the Accident.

       13.     The transportation of the shed originated at a wholesaler, retailer, or distributor in

the State of North Carolina and delivery was intended to occur at a private residence in the State



{00493165-2}                                     2

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 2 of 7
of North Carolina. No portion of the intended transportation was to occur outside of the State of

North Carolina.

        14.     It is unknown what vehicle performed transportation from the origin to the roadway

in front of the destination.

        15.     Goodwin filed suit against Palmetto, Ryan Lee Dirks, and Dirks Farms in the North

Carolina General Court of Justice, Superior Court Division, Anson County, captioned Goodwin v.

Ryan Lee Dirks et al, 19-CVS-431 (the “Goodwin Lawsuit”).

        16.     At the time of the Accident, Palmetto was insured under a Commercial Auto Policy

issued by Progressive to Palmetto (Policy No. 02658537-1) (hereinafter “the Progressive Policy”)

with effective dates of September 9, 2016 to September 9, 2017 and having combined single

liability limits of $1,000,000.00.     A true and accurate copy of the Progressive Policy, its

endorsements, and its declaration pages is attached to this Complaint as Exhibit A.

        17.     As relevant, the terms of the Progressive Policy provide:

        Subject to the Limits of Liability, if you pay the premium for liability coverage for
        the insured auto involved, we will pay damages, other than punitive or exemplary
        damages, for bodily injury, property damage, and covered pollution cost or
        expense, for which an insured becomes legally responsible because of an accident
        arising out of the ownership, maintenance or use of that insured auto.

        ....

        “Auto” means a land motor vehicle or trailer designed for travel on public roads, or
        any other land vehicle that is subject to a compulsory or financial responsibility law
        or other motor vehicle insurance law in the state or province where it is licensed or
        principally garaged. It does not include mobile equipment.

        ....

        “Mobile equipment” means any of the following types of land vehicles including,
        but not limited to, any attached machinery or equipment:

                a.    Bulldozers, farm implements and machinery, forklifts and other
                     vehicles designed for use principally off public roads; (Emphasis added)

{00493165-2}                                      3

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 3 of 7
               …

               However, mobile equipment does not include land vehicles that are subject
               to a compulsory or financial responsibility law or other motor vehicle
               insurance law in the state or province where it is licensed or principally
               garaged Land vehicles subject to a compulsory or financial responsibility
               law or other motor vehicle law are considered autos.

       ....

       When used in Part I - Liability To Others, insured auto also includes:
             …

               2. Mobile equipment while being carried or towed by an insured auto;

                                          ***

       18.     The Policy contains exclusions that include an exclusion for Movement of Property

by Mechanical Devices. The exclusion specifically excludes:


    Bodily injury or property damage resulting from or caused by the movement of
    property by a mechanical device, other than a hand truck, not attached to an insured
    auto.

                                              ***

       19.     The Policy contains exclusions that include an exclusion for Handling of Property.

The exclusion specifically excludes:


       Bodily injury or property damage resulting from or caused by the handling of
       property:

               a.     before it is moved from the place where it is accepted by the insured
                      for movement into or into your insured auto; or

               b.     after it has been moved from your insured auto to the place where it
                      is finally delivered by the insured.

                                              ***




{00493165-2}                                    4

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 4 of 7
       20.     The Progressive Policy also contains an endorsement entitled Endorsement for

Motor Carrier Policies of Insurance for Public Liability Under Sections 29 and 30 of the Motor

Carrier Act of 1980 (the “MCS-90”), which provides, in relevant part, as follows:

       In consideration of the premium stated in the policy to which this endorsement is
       attached, the insurer (the company) agrees to pay, within the limits of liability
       described herein, any final judgment recovered against the insured for public
       liability resulting from negligence in the operation, maintenance, or use of motor
       vehicle subject to financial responsibility requirements of Sections 29 and 30 of the
       Motor Carrier Act of 1980 regardless of whether or not each motor vehicle is
       specifically described in the policy and whether or not such negligence occurs on
       any route or in any territory to be served by the insured or elsewhere. Such
       insurance as is afforded, for public liability, does not apply to injury to or death of
       the insured’s employees while engaged in the course and scope of their
       employment, or property transported by the insured, designated as cargo.

                             FOR A FIRST CAUSE OF ACTION
                                  (Declaratory Judgment)

       21.     Progressive restates the foregoing allegations of this Complaint and incorporates

the same herein by reference.

       22.     The Forklift is not an “auto” under the Progressive Policy.

       23.     The Forklift is “mobile equipment” under the Progressive Policy.

       24.     The Forklift was not being carried or towed by an insured auto at the time of the

Accident.

       25.     The Forklift is not an “insured auto” under the Progressive Policy.

       26.     The Progressive Policy affords no coverage for claims arising from the Accident

because the Accident does not arise from the ownership, maintenance, or use of an insured auto.

       27.     Alternatively, the Progressive Policy affords no coverage for claims arising from

the Accident because the Accident arose from the movement of property by the Forklift, a

mechanical device not attached to an insured auto.




{00493165-2}                                     5

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 5 of 7
       28.     Alternatively, the Progressive Policy affords no coverage for claims arising from

the Accident because the Accident arose from the handling of property after it was moved from an

insured auto to the place where it was finally delivered.

       29.     The MCS-90 does not apply to claims arising from the Accident because the

Accident did not occur during the course of interstate transportation by a commercial motor

vehicle, as defined by governing federal regulations.

       30.     Progressive owes no duty under the Progressive Policy to defend any individual or

entity in relation to claims arising from the Accident.

       31.     Progressive owes no duty under the Progressive Policy to indemnify any individual

or entity in relation to claims arising from the Accident.

       32.     The Progressive Policy does not require Progressive to defend any individual or

entity in relation to the Goodwin Lawsuit or any future-filed lawsuit seeking damages in relation

to claims arising from the Accident.

       33.     The Progressive Policy does not require Progressive to indemnify any individual or

entity in relation to the Goodwin Lawsuit or any future-filed lawsuit seeking damages in relation

to claims arising from the Accident.

       34.     The MCS-90 is not applicable to any judgment obtained against any person or

individual in the Goodwin Lawsuit or any future-filed lawsuit seeking damages in relation to

claims arising from the Accident.

       35.     Progressive is entitled to an Order of this Court declaring Progressive’s rights,

duties, and obligations as alleged hereinabove.

       WHEREFORE, Progressive prays that the Court enter judgment in its favor as set forth

hereinabove and for such other and further relief as is just and proper.



{00493165-2}                                      6

       Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 6 of 7
      This the 8th day of April, 2020.

                                             /s/ C. Fredric Marcinak (#38331)
                                             C. Fredric Marcinak
                                             Moseley Marcinak Law Group, LLP
                                             PO Box 26148
                                             Greenville, SC 29616
                                             (864) 246-6027
                                             Fred.marcinak@momarlaw.com




{00493165-2}                             7

      Case 3:20-cv-00210-RJC-DSC Document 1 Filed 04/08/20 Page 7 of 7
